 In the Matter of FRANK Ix c'&SONS PENNSYLVANIA CORPORATION,EMPLOYERandTEXTILEWORKERS UNION OF AMERICA, CIO,PETITIONERCase No.4-RC-406.-Decided July 29, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before John H. Wood,Jr., hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and Members.Houston and Murdock].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner is a labor organization claiming to representemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4.In substantial accord with the agreement of the parties, thefollowing employees of the Employer at its New Holland, Pennsyl-vania, operations, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act:All production and maintenance employees, including examiners,cafeteria workers, and shipping and receiving clerks, but excludingoffice and clerical employees, outside employees,' watchmen,' the nurse,and all supervisors as defined in the Act.1This category embraces the carpenters, presently three in number,who spend almostall their time servicing and maintaining the houses which the company rents to itsemployees.2The watchmen,who were hired pursuant to the Employer'sfire insurance policy,spend all their time patrolling the plant,primarily to guard against fire, but also toprotect the Employer's property against vandalism, theft,and other damage.We there-fore-find that they are guards within the meaning of Section 9(b) (3) of the amendedAct and we shall, contrary to the contention of the Petitioner,exclude them from the unit.Matter ofC.V.HillciCompany,Inc.,76 N. L. R. B. 158.Cf.Matter of Georgia Ferti.lizer Company,83 N. L. R. B., No. 21.85 N. L.R. B., No. 83.492 FRANK IX & SONS PENNSYLVANIA CORPORATION4935.The determination of representatives :The Employer requests that employees in the armed forces who fallwithin the appropriate unit and who are entitled to reinstatementunder the Selective Service Act be afforded an opportunity to castballots by mail.The Petitioner has indicated agreement with theEmployer's position.There is no adequate or accurate data in therecord, however, as to the present addresses of any of the approxi-mately 10 unnamed employees who are asserted to be on military leave.All that appears therein is the acknowledgement by counsel for theEmployer that soldiers "do move about" and the statement by himthat "we think . .we can obtain their whereabouts at the time thatthe ballots would be mailed to them. . . ." In view of the foregoing,we are of the opinion that the conditions under which mail ballotingmay be allowed,as set forthinplatter o l South West PennsylvaniaPipe Lines,-'have not here been met. - Consequently, we shall allowonly those employees in the armed forces of the United States whopresent themselves in person at the polls to vote.'We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Fourth Region, and subjectto Sections 203.61 and 203.62 of National Labor Relations BoardRules and Regulations, among the employees in the unit found appro-priate in paragraph numbered 4, above, who were employed duringthe pay-roll period immediately preceding the date of this Directionof Election, including employees who did not work during said pay-roll period because they were ill or on vacation or temporarily laidoff, and including employees in the armed forces of the United States364 N.L. R. B. 1384.SeeMatter of Tennessee Coal,IronSRailroadCompany,65 N. L. R. B. 1416. 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDwho present themselves in person at the polls, but excluding thoseemployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, andalso excluding employees on strike who are not entitled to reinstate-ment, to determine whether or not they desire to be represented byTextileWorkers Union of America, CIO, for the purposes of collec-tive bargaining.